Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-5 have been examined in this application.  This communication is the first action on the merits.  No Information Disclosure Statement (IDS) has been filed with this application.
Drawings
The drawings are objected to under 37 CFR 1.84(h)(3) because the plane(s) upon which each sectional view is taken is not indicated on the view from which the section is cut.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1 and 2, the limitation “shrinking hole” does not have a conventional meaning in the art and the application fails to provide a clear definition of the term. Therefore, the scope of the claims are ambiguous. See MPEP § 2173.05(a).
Claims 2-5 depend from claim 1 and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 202100921 to Guo. All citations in this office action to Guo are made to the English translation attached (CN202100921_MT).
As per claim 1, and as the examiner can understand the claim, Guo discloses an exhaust device (3) for a grease gun (4) comprising: 
a grease output valve (2, 11, 13) including a grease output passage (132) and an assembling hole (14) communicating with the grease output passage (Fig. 1), the grease output passage 5including a grease inlet (see Figure A, below), a grease outlet (see Figure A, below), and a shrinking hole (see Figure A, below) located between the grease inlet and the grease outlet;

    PNG
    media_image1.png
    668
    967
    media_image1.png
    Greyscale

Figure A: CN 202100921, Fig. 1 - annotated

a normally closed unit (2) arranged at the grease outlet of the grease output valve (Fig. 1) to provide a pre-pressure to seal the shrinking hole ([0032], Ln. 199-201; Fig. 1); 
an exhaust valve (3) assembled to the grease output valve (Fig. 1), and including an 10exhaust passage communicating with the grease output passage (31, 37), and an exhaust hole (37) communicating with the exhaust passage (Fig. 1); and 
an adjusting member (32, 33) assembled to the exhaust valve, movable between a closed (Fig. 1) position and an exhaust position ([0033]; Ln. 216-220), and including an adjusting portion (32, 33), a blocking portion (see Figure A, above) movably disposed in the exhaust passage to make the exhaust hole 15communicate or not communicate with the exhaust passage ([0033]); 
(Fig. 1), and when the adjusting member is in the exhaust position, the blocking portion allows the exhaust hole to communicate with the exhaust passage ([0033]).
As per claim 3, Guo further discloses the exhaust passage includes an air inlet (see Figure A, above) communicating with the grease output passage (Fig. 1), the adjusting member includes a plug portion (34) connected to the blocking portion (Fig. 1), an 5outer diameter of the plug portion is smaller than an inner diameter of the exhaust passage (Fig. 1), the plug portion is configured to seal or not seal the air inlet ([0033]); and when the adjusting member is in the closed position, the plug portion seals the air inlet, and when the adjusting member is in the exhaust position, the plug portion stops sealing the air inlet ([0033]).
As per claim 5, Guo further discloses the adjusting portion of the adjusting member is located outside the exhaust valve (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN 202100921 to Guo. All citations in this office action to Guo are made to the English translation attached (CN202100921_MT).
As per claim 4, Guo further discloses an outer diameter of the plug portion (see Figure A, above) equivalent to and an outer diameter of the blocking portion (see Figure A, above). .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN 202100921 to Guo. All citations in this office action to Guo are made to the English translation attached (CN202100921_MT) in view of Official Notice.
As per claim 2, Guo further discloses the normally closed unit includes a limiting surface (see Figure A, above), a ball (21) and an elastic element (22 “spring”), the limiting surface is disposed at the grease outlet (Fig. 1), the ball is configured to seal or not seal the shrinking hole of the grease output valve ([0033]), and the elastic element is arranged 9between the limiting surface and the ball to provide a pre-pressure to the ball ([0032], Ln. 199-201; Fig. 1)
Guo is silent in regards to the structure of the limiting surface outside of the cross sections depicted. The Office takes Official Notice that annularly formed, i.e. “ring”, spring seats are well known in the valve art as evidence by US 5107890 to Gute (Col. 2, ¶ 2; Fig. 2-3) It would have been obvious for one of ordinary skill in the art at the time the application was 
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754                                                                                                                                                                                                        


/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754